DORAN, J.
There is a mass of testimony which if true tends to show liability and the jury have found liability proven.
For plaintiff: Sullivan & Sullivan, and D. A. Colton.
For defendant: Frank H. Wildes.
As to the amount of damages awarded, the evidence is such that in my opinion the severity of injury indicated by the jury’s award is not supported hy the weight of the evidence.
New trial granted unless plaintiff withm ten days of notice of this decision remits all damages in excess of eight hundred dollars.